Case: 1:20-cv-07379 Document #: 1-1 Filed: 12/14/20 Page 1 of 4 PageID #:11

EXHIBIT 1
Case: 1:20-cv-07379 Document #: 1-1 Filed: 12/14/20 Page 2 of 4 PageID #:12

 

CHARGE OF DISCRIMINATION

before completing this form.

AGENCY CHARGE NUMBER

This form is affected by the Privacy Act of 1974: See Privacy act statement

KIEEOC

 

 

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

NAME (indicate Mr. Ms. Mrs.) Rabie Chillmon

| HOME TELEPHONE (include area code) 708.910.4152

|

 

60477

STREET ADDRESS 17550 71° Ct. #2 CITY, STATE AND ZIP CODE Tinley Park, II

DATE OF BIRTH
10/30/1981

 

 

NAMED IS THE EM PLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE
OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (IF MORE THAN ONE LIST BELOW)

 

 

 

 

 

 

 

 

 

r 1 NUMBER OF EMPLOYEES, TELEPHONE (Include area
NANE Village of Evergreen Park MEMBERS 15+ code) 708.422.2142
Police Department
STREET ADDRESS 9420 S. Kedzie Ave. CITY, STATE AND ZIP CODE Evergreen Park, If 60805 COUNTY COOK
NAME TELEPHONE (include area code)
STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY
CAUSE OF DISCRIMINATION BASED ON: National Origin, Retaliation DATE OF DISCRIMINATION

EARLIEST (ADEA/EPA) LATEST (ALL)
7/19 to present

 

m CONTINUING ACTION

 

THE PARTICULARS ARE (if additional space is needed attach extra sheets) PAGE 1 OF 3. SEE ATTACHED

  

 

 

    

 

T also want this charge filed with the EEOC. I will advise the agencies if1 | SUBSC. BED AND SWORN TO BEFORE ME ON THIS

change my address or telephone number and I will cooperate fully with them BLED fb LUD FP FD —

in the processing of my charge in accordance with their procedures. (be be BO FE BALL i le ef Tee
NOTARY SONATE # MONTH DATE-YEAR

 

      

"OFFICIAL SEAL"
2 SETH R HALPERN

§ Notary Public, State of Illinois
My Commission Expires 12/12/2022

° ROTA SEAL

 

=f
jt A / | a

_ 2-37 LO

 

SIGNATURE OF COMPLAINANT DATE

I declare under penalty that the foregoing is true and correct I swear or
affirm that I have read the above charge and that it is true to the best of
my knowledge, information and belief.

 

 

 
Case: 1:20-cv-07379 Document #: 1-1 Filed: 12/14/20 Page 3 of 4 PagelD #:13

CHARGE OF DISCRIMINATION - Rabie Chillmon (Page 2 of 3)
1 A, ISSUE/BASIS
1. National Origin-Albanian

B. PRIMA FACIE ALLEGATIONS

1. Respondent hired me as a Police Clerk on July 1, 2019. Within a few days, my
trainer, “Ann”, began making remarks about my status as an immigrant, including urging me to
quit and live on food stamps, “like every other immigrant”.

2. I complained to my supervisor, Frank Clarins, who would not address these
remarks and indicated he would not change my trainer. Eventually, I was placed under the
review of another trainer, “Laurie”, who told me she did not have time for me and that she hated
“people from other countries” because “they come here and take our good jobs and benefits”.
She told me “you all need to stay in your fucking country and build your own country”. Laurie
and others would repeatedly say that they do not understand my English because of my “accent”.

3, I was repeatedly ignored when asking questions and offered little training or help
on the job. I was isolated from the other clerical staff. My co-workers and supervisor
continuously reported any minor error which they claim I made (in many cases, made by
someone other than me) and subjected me to more scrutiny and differing terms and conditions of
employment than other, similarly situated clerical personnel.

4, At all times I continually objected to the discriminatory treatment and complained
to my supervisor and, ultimately, the Chief of Police, but no action was taken to stop the
harassment and, after which, I was repeatedly subjected to retaliatory behavior (See Charge II,
below.) I even provided a letter to the Chief of Police from my counsel on January 7, 2020,
outlining my complaints and requesting that the discriminatory mistreatment cease. It did not.

5. The above harassment and discrimination impacted my ability to perform my job
duties, caused me embarrassment and emotional distress and was repeated and highly offensive,

6. I performed my job in a satisfactory manner at all times.

7. Respondent’s above-mentioned behavior towards me created a hostile work
environment and I was subjected to disparate treatment because of my national origin (Albanian)
in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e-2(a)(1).

II. A. ISSUE/BASIS

1. Retaliation.

Initials “6-7 C
Case: 1:20-cv-07379 Document #: 1-1 Filed: 12/14/20 Page 4 of 4 PagelD #:14

B. PRIMA FACIE ALLEGATIONS

1. Respondent hired me as a Police Clerk on July 1, 2019. Within a few days, my
trainer, “Ann”, began making remarks about my status as an immigrant, including urging me to
quit and live on food stamps, “like every other immigrant”.

2. I complained to my supervisor, Frank Clarins, who would not address these
remarks and indicated he would not change my trainer. Eventually, I was placed under the
review of another trainer, “Laurie”, who told me she did not have time for me and that she hated
“people from other countries” because “they come here and take our good jobs and benefits”.
She told me “you all need to stay in your fucking country and build your own country”. Laurie
and others would repeatedly say that they do not understand my English because of my “accent”.

3. I was repeatedly ignored when asking questions and offered little training or help
on the job. My co-workers and supervisor continuously reported any minor error which they
claim I made (in many cases, made by someone other than me) and subjected me to more
scrutiny and differing terms and conditions of employment than other, similarly situated clerical
personnel.

4, At all times I continually objected to the discriminatory treatment and complained
to my supervisor and, ultimately, the Chief of Police, but no action was taken to stop the
harassment and, after which, I was repeatedly subjected to retaliatory behavior. I even provided
a letter to the Chief of Police from my counsel on January 7, 2020, outlining my complaints and
requesting that the discriminatory mistreatment cease. It did not.

5. I performed my job in a satisfactory manner at all times.

6. Following my complaints of discrimination, both verbally and in writing, I was
subjected to much greater scrutiny than other similarly situated non-foreign born clerical staff,
including but not limited to: being subject to discipline for mistakes made by others, being
subject to discipline for minor, typo errors for which other similarly situated individuals were not
subject to discipline, suspended for so-called “insubordination” when trying to explain the
disparate, retaliatory treatment, having to put any job-related question in writing and submit it to
my supervisor or co-worker when no other similarly situated employees were required to do so,
having to report each time I left my desk, including to use the washroom, a requirement that only
applied to me and, initially, being told I would have to take a polygraph to determine the veracity
of my complaints of discrimination and harassment or face termination.

7. Respondent’s above-mentioned behavior toward me was in retaliation for

engaging in activity protected by Title VII and in violation of Title VII of the Civil Rights Act of
1964, 42 U.S.C. 20006.

q .
/ Lo
Initials A.W

ha
